Title: To Thomas Jefferson from Samuel Smith, 18 October 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Dr. Sir/
                            
                            Montebello on or before 18 Oct. 1806
                     
                        
                        The public papers will have informed you of the afflicting loss I have sustained by the Sudden Death of my
                            Eldest Son.—I return’d to my Seat to Seek consolation in Retirement—as yet I find it not.—I find that I want that kind of Philosophy which forbids feeling—Here I
                            received your letter—and Sent Capt. Peckman’s Receipt to Mr
                            Buchanan.—I desired him to give you the Information required—from
                            the inclosed It would appear that he has left that for me, yet I Cannot but believe that he has written you—lest he
                            should not I Send you the inclosd and am Dr Sir/
                  your friend & Servt.
                        
                            S. Smith
                            
                        
                    